DETAILED ACTION
This action is in response to communications filed on February 2nd, 2021.
Claims 1-12 are hereby allowed.  Claims 1, 5, and 9 are currently amended.  Claims 13-15 are currently canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on pages 10-14 of their response filed on February 2nd, 2021, are persuasive.  Specifically, that the prior art of record (the combination of Hartung and Smith) does not disclose a subscribing node determining a communication mode based on a relationship with a publishing node:
When the first node comprises an in-process relationship, the subscribing node determines to use the pointer passing communication mode.
When the first node comprises an inter-process relationship, the subscribing node determines to use the share memory communication mode.
When the first node comprises an inter-host relationship, the subscribing node determines to use the socket communication mode.
Upon further search and consideration in the technology area of deduplicating messages across a distributed system with multiple hosts in a publisher-subscriber topic-based message configuration, no additional prior art was identified as teaching a pointer passing communication mode, shared memory communication mode, and socket communication mode being determined by a subscriber node based on the relationship with a publisher node being an in-process relationship, inter-process relationship, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson	Pat. Pub.	2006/0149840
Pack		Pat. Pub.	2009/0254217
Bachmutsky	Pat. Pub.	2019/0317802
Booth		Pat. Pub.	2020/0081754
Shen		Pat. Pub.	2020/0213249
Allison		Patent no.	10,785,296
Orr		Pat. Pub.	2021/0044555

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

3/13/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457